Downey, C. J.
In this case a confession of the errors assigned was filed by the trustee of the township. Counsel for the appellant objected to such disposition of the cause, and we declined to dispose of it in that way, and have examined the errors assigned. We find that on some of them the judgment will have to be reversed. As the appellee, by the township trustee, still confesses the alleged errors, it seems to .us as well to let the case go off upon the confession.
*391The errors assigned are the overruling of the demurrer to the amended complaint, and the refusal of the court to grant a new trial.
The judgment is reversed, with costs, upon the confession of the errors assigned, and the. cause remanded for further proceedings.